Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  PRODUCT BY PROCESS CLAIM:

	“ The subject matter present is regarded as a product by process claim in which a product is introduced by the method in which it is made.  It is the general practice of this office to examine the final product described regardless of the method provided by the applicant.”

	The newly added limitation of “ moldably” is considered a product by process limitation, and is thus treated by the policy set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    Claim 11-16, 18-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (2016/0325609) in view of Morgan et al (48589883).
	Yu et al shows a fixed window assembly for a vehicle comprising a fixed a glass (4) having a first surface, an edge surface, and a second surface facing opposite said first surface, the fixed glass also having a periphery, a trim portion spaced from and adjacent to said fixed glass with the trim portion comprising a rigid base (1) and having an exterior surface an interior surface, a decorative member (2) comprising a film having a moldably (see product by process policy above) bonding portion bonded to the 
	Yu et al does not disclose the rigid base being polymeric.
	Katoh (figure 25) shows a rigid base (1) connecting to a decorative member (2) and an encapsulation (13).
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Yu et al’s structure to show the base being polymeric as taught by Katoh in order to form a strong light weight rust resistance base for the vehicle window assembly; furthermore, examiner takes official notice of the well-known use of polymeric base for forming glass support on window as it is light weight and readily available.
	Per claim 12-13, 15, Yu et al further shows a portion of the encapsulation is disposed between the fixed glass and the rim portion to interconnect said fixed glass and trim portion, wherein said fixed glass having a bottom edge and said trim portion is mounted adjacent said bottom edge by a portion of the encapsulation, the encapsulation is formed of a thermoplastic polymer to form a rigid polymeric encapsulation.

	Per claims 20-22, Yu et al as modified further shows the polymeric rigid base including a terminal end extending between said exterior and interior surfaces with said encapsulation simultaneously moldably bonded to the interior surface of the rigid polymeric base (figure 1), said terminal end of the rigid polymeric base, and said periphery of the fixed glass, said polymeric base having at least one side disposed between the exterior and interior surfaces and wherein the encapsulation encapsulates the sides of the polymeric base to overmold and secure said trim portion to the fixed glass (figure 1), wherein the encapsulation is bonded to at least one of a portion of the exterior surface of the polymeric base and the decorative member to overmold and secure the trim portion to the fixed glass (figure 1). 

Per claim 14, Yu et al as modified shows all the claimed limitation except for the bottom edge having opposing ends and is curved between said ends of the trim portion formed in a curve complementary in configuration to said curve of the bottom edge.
Kato figure 37 further shows the bottom edge having opposing ends and is curved between said ends of the trim portion formed in a curve complementary in configuration to said curve of the bottom edge.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Yu et al’s modified structure to show the bottom edge 

Per claim 16, Yu et al as modified shows all the claimed limitation except for the rigid base is formed from polypropylene, the encapsulation is formed of a thermoplastic volcanizate.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Yu et al’s modified structure to show the rigid base is formed from polypropylene, the encapsulation is formed of a thermoplastic volcanizate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, and one having ordinary skill in the art would have found it obvious to use one polymer over the other to form the sealing support for the fixed window as long as the material provides the needed desired properties of strength, light weight, and rust resistant.

  Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
With respect to applicant stating Yu not showing “film” as claimed, examiner respectfully states that the reference shows a film (2).  There is nothing in the claims 
With respect statement of “ two” vs. “ three” components, examiner respectfully states the reference shows the claimed limitations as set forth.
With respect to Katoh, the reference is relied upon to show the base (1) being polymeric.  Figure 15 further shows a polymeric encapsulation.  The reference teaches the well-known use of polymeric base for forming glass support on window as it is light weight and readily available.  The combination thus shows the claimed limitations.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/16/2021